Exhibit 10.8

 

 

LOGO [g273456g11d53.jpg]      Advance Formula Agreement

As of December 23, 2011, this Advance Formula Agreement (as amended, varied,
supplemented, restated, renewed or replaced at any time and from time to time,
this “Agreement”) is made by MANITEX LIFTKING, ULC, an Alberta corporation
(“Debtor”) in favour of COMERICA BANK (“Bank”), a Texas banking association and
an authorized foreign bank under the Bank Act (Canada).

For and in consideration of the loans and other credit which Debtor may now or
hereafter obtain or request from Bank which are secured pursuant to a Security
Agreement dated on or about December 29, 2006, executed and delivered by Debtor
to and in favour of Bank (as amended, varied, supplemented, restated, renewed or
replaced at any time and from time to time, the “Security Agreement”), and for
other good and valuable consideration, Debtor agrees as follows:

 

1. FORMULA LOANS. The credit which Bank may now or hereafter extend to Debtor
subject to the limitations of this Agreement and to the conditions and
limitations of any other agreement between Debtor and Bank is identified as
follows:

Working Capital Note for Debtor’s working capital needs in the original
principal amount of US$6,500,000, or the Equivalent Amount in Canadian Dollars
as evidenced by that Amended and Restated Master Revolving Note dated as of even
date herewith (as amended, varied, supplemented, restated, renewed or replaced
at any time and from time to time, the “Note”), and any extensions, renewals or
substitutions thereof, whether in a greater or lesser amount, (“Formula Loans”).

 

2. ADVANCE FORMULA. Debtor warrants and agrees that Debtor’s indebtedness to
Bank for the Formula Loans shall never exceed the sum of, without duplication:

 

  (a) eighty five percent (85%) of its Eligible Accounts (as hereinafter
defined); plus

 

  (b) the lesser of (i) the Work In Process Advance Rate of its Work-in-Process
Eligible Inventory (as hereinafter defined) which is properly classified under
GAAP as work-in-process Inventory, or (ii) the Work In Process Inventory Cap;
plus

 

  (c) the lesser of (i) fifty percent (50%) of its Eligible Inventory (excluding
Work-in-Process Eligible Inventory included in paragraph (b) above) (as
hereinafter defined), or (ii) Three Million Five Hundred Thousand Canadian
Dollars ($3,500,000); minus

 

  (d) Priority Payables (as hereinafter defined)

in each case less customary exclusions and reserves (the “Advance Formula”).

 

3. FORMULA COMPLIANCE. If the limitations in paragraph 2, above, are exceeded at
any time, Debtor shall immediately pay Bank sums sufficient to reduce the
Formula Loans by the amount of such excess.

 

4. ELIGIBLE ACCOUNT. “Eligible Account” shall mean an Account (as hereinafter
defined) arising in the ordinary course of Debtor’s business which meets each of
the following requirements:

 

  (a) it is not owing more than ninety (90) days after the date of the original
invoice or other writing evidencing such Account;



--------------------------------------------------------------------------------

  (b) it is not owing by an Account Debtor (as hereinafter defined) who has
failed to pay twenty five percent (25%) or more of the aggregate amount of its
Accounts owing to Debtor within ninety (90) days after the date of the
respective invoices or other writings evidencing such Accounts;

 

  (c) it arises from the sale or lease of goods and such goods have been shipped
or delivered to the Account Debtor, or on a bill and hold agreement with such
Account Debtor, or have been billed on a completion basis as agreed to with such
Account Debtor; under such Account; or it arises from services rendered and such
services have been performed;

 

  (d) it is evidenced by an invoice, dated not later than five business days
following the date of shipment or agreed to performance, rendered to such
Account Debtor or some other evidence of billing acceptable to Bank;

 

  (e) it is not evidenced by any note, trade acceptance, draft or other
negotiable instrument or by any chattel paper, unless such note or other
document or instrument previously has been endorsed and delivered by Debtor to
Bank;

 

  (f) it is a valid, legally enforceable obligation of the Account Debtor
thereunder, and to Debtor’s knowledge is not subject to any valid offset,
counterclaim or other defense on the part of such Account Debtor or to any valid
claim on the part of such Account Debtor denying liability thereunder in whole
or in part;

 

  (g) it is subject to a first priority, properly perfected security interest in
favor of Bank, and it is not subject to any sale of accounts, any rights of
offset, assignment, lien or security interest whatsoever other than to Bank;

 

  (h) it is not owing by a subsidiary or affiliate of Debtor;

 

  (i) it is not owing by an Account Debtor which (i) does not maintain its chief
executive office in the United States of America or Canada, (ii) is not
organized under the laws of the United States of America or Canada, or any state
or province thereof, as applicable, or (iii) is the government of any foreign
country or sovereign state, or of any state, province, municipality or other
instrumentality or agency thereof; provided, however, Accounts owing by Canadian
Commercial Corporation, a Crown corporation of the Government of Canada (“CCC”),
Canadian Department of National Defence, a department of the Government of
Canada (“Department of Defence”) and the United Nations, are included as
Eligible Accounts;

 

  (j) it is not an Account owing by the United States of America or Canada or
any state, province or political subdivision thereof, or by any department,
agency, public body corporate or other instrumentality or agency of any of the
foregoing, unless all necessary steps are taken to comply with the Federal
Assignment of Claims Act of 1940, as amended, the Financial Administration Act
(Canada), as amended or with any comparable state or provincial law, as
applicable, and all other necessary steps are taken to perfect Bank’s security
interest in such Account; provided, however, Accounts owing by CCC, Department
of Defence and the United Nations, are included as Eligible Accounts;

 

  (k) it is not owing by an Account Debtor for which Debtor has received a
notice of (i) the death of the Account Debtor or any partner of the Account
Debtor, (ii) the dissolution, liquidation, termination of existence, insolvency
or business failure of the Account Debtor, (iii) the appointment of a receiver
for any part of the property of the Account Debtor, or (iv) an assignment for
the benefit of creditors, the filing of a petition in bankruptcy, or the
commencement of any proceeding under any bankruptcy or insolvency laws by or
against the Account Debtor;

 

2



--------------------------------------------------------------------------------

  (l) it is not an Account billed in advance, payable on delivery, for consigned
goods, for guaranteed sales, for unbilled sales, for progress billings, payable
at a future date in accordance with its terms, subject to a retainage or
holdback by the Account Debtor or insured by a surety company; and

 

  (m) it is not owing by any Account Debtor whose obligations Bank, acting in
its sole, but commercially reasonable discretion, shall have notified Debtor are
not deemed to constitute Eligible Accounts.

An Account which is at any time an Eligible Account, but which subsequently
fails to meet any of the foregoing requirements, shall forthwith cease to be an
Eligible Account.

For purposes of this Agreement, an “Account” shall mean any right of Debtor to
payment for goods sold or leased or for services rendered, but shall not include
interest or service charges; and “Account Debtor” shall mean the person who is
obligated on or under an Account.

 

5. WORK-IN-PROCESS ADVANCE RATE; WORK-IN-PROCESS INVENTORY CAP; ELIGIBLE
INVENTORY.

“Eligible Inventory” (a) shall be valued at the lesser of the cost or present
market value of Debtor’s Inventory (as defined in the Personal Property Security
Act (Ontario), as amended and in effect from time to time) determined in
accordance with generally accepted accounting principles, consistently applied
(“GAAP”), and (b) shall mean all of Debtor’s Inventory which is in good and
merchantable condition, which is not obsolete or discontinued, which would be
properly classified as “raw materials” or as “finished goods Inventory” under
and in accordance with GAAP, and which is subject to a first priority, properly
perfected security interest in favor of Bank, but excluding (1) consigned goods,
Inventory located outside the United States of America or Canada, (2) Inventory
covered by or subject to a seller’s right to repurchase, or any consensual or
nonconsensual lien or security interest (including, without limitation, purchase
money security interests) other than in favor of Bank, whether senior or junior
to Bank’s security interest, (3) Inventory subject to creditors’ rights under
Section 81.1 of the Bankruptcy and Insolvency Act (Canada), (4) Inventory
stored, warehoused or located at a site for which Debtor has not provided to
Bank a landlord, bailee or mortgagee waiver or similar agreement in form and
substance acceptable to Bank, and (5) Inventory that Bank, acting in its sole
discretion, after having notified Debtor, excludes. Inventory which is at any
time Eligible Inventory, but which subsequently fails to meet any of the
foregoing requirements, shall forthwith cease to be Eligible Inventory.

“Work-in-Process Eligible Inventory” (a) shall be valued at the cost of Debtor’s
work-in-process inventory determined in accordance with generally accepted
accounting principles, consistently applied (“GAAP”), and (b) shall mean all of
Debtor’s “work-in-process” Inventory which is in good condition in preparation
for sale, which is not obsolete or discontinued, which would be properly
classified as “work-in-process Inventory” under and in accordance with GAAP, and
which is subject to a first priority, properly perfected security interest in
favor of Bank, but excluding (1) consigned goods, Inventory located outside the
United States of America or Canada, (2) Inventory covered by or subject to a
seller’s right to repurchase, or any consensual or nonconsensual lien or
security interest (including, without limitation, purchase money security
interests) other than in favor of Bank, whether senior or junior to Bank’s
security interest, (3) Inventory subject to creditors’ rights under Section 81.1
of the Bankruptcy and Insolvency Act (Canada), (4) Inventory stored, warehoused
or located at a site for which Debtor has not provided to Bank a landlord,
bailee or mortgagee waiver or similar agreement in form and substance acceptable
to Bank, and (5) Inventory that Bank, acting in its sole discretion, after
having notified Debtor, excludes. Inventory which is at any time Eligible
Inventory, but which subsequently fails to meet any of the foregoing
requirements, shall forthwith cease to be Eligible Inventory.

 

3



--------------------------------------------------------------------------------

“Work-In-Process Advance Rate” shall mean thirty percent (30%).

“Work-In-Process Inventory Cap” shall mean Five Hundred Thousand Canadian
Dollars ($500,000).

 

6. PRIORITY PAYABLES. Under this Agreement, “Priority Payables” shall mean at
any time, the full amount of liabilities of the Debtor at such time which have a
trust imposed to provide for payment or security interest, lien or charge
ranking or capable of ranking senior to or pari passu with the liens of Bank
against the property or assets of Debtor (excepting from the foregoing, however,
any purchase money financing liens which may be expressly permitted under that
certain Letter Agreement dated as of even date herewith between Debtor and Bank,
hereinafter referred to as the “Letter Agreement”) under federal, provincial,
state, county, municipal or local law including, but not limited to, claims for
unremitted and/or accelerated rents, taxes, wages, workers’ compensation
obligations, health insurance premiums, vacation pay, governmental royalties or
pension fund obligations, together with the aggregate value, determined in
accordance with GAAP.

 

7. CERTIFICATES, SCHEDULES AND REPORTS. Debtor will, within twenty five
(25) days after and as of the end of each month (and at such other times as Bank
may request), deliver to Bank agings of the Accounts and a schedule identifying
each Eligible Account (not previously so identified) and reports as to the
amount of Eligible Inventory. Debtor will from time to time deliver to Bank such
additional schedules, certificates and reports respecting all or any of the
Collateral (as defined in the Security Agreement), the items or amounts received
by Debtor in full or partial payment of any of the Collateral, and any goods
(the sale or lease of which by Debtor shall have given rise to any of the
Collateral) possession of which has been obtained by Debtor, all and as to such
extent as Bank may request. Any such schedule, certificate or report shall be
executed by a duly authorized officer of Debtor and shall be in such form and
detail as Bank may specify. Any such schedule identifying any Eligible Account
shall be accompanied (if Bank so requests) by a true and correct copy of the
invoice evidencing such Eligible Account and by evidence of shipment or
performance.

Borrower shall provide Bank with immediate notice of any change in Borrower’s
Priority Payables.

 

8. INSPECTIONS; COMPLIANCE. Debtor shall permit Bank and its designees from time
to time to make such inspections and audits, and to obtain such confirmations or
other information, with respect to any of the Collateral or any Account Debtor
as Bank is entitled to make or obtain under the Security Agreement, and shall
reimburse Bank on demand for all costs and expenses incurred by Bank in
connection with such inspections and audits. Debtor shall further comply with
all of the other terms and conditions of the Security Agreement.

 

9. DEFAULT. Any failure by Debtor to comply with this Agreement shall, upon the
earlier of Debtor’s knowledge of such failure or Bank’s written notice to
Debtor, constitute a default under the Formula Loans and under the Security
Agreement and the Indebtedness, as defined therein.

 

10. AMENDMENTS; WAIVERS. This Agreement may be amended, modified or terminated
only in writing duly executed by Debtor and Bank. No delay by Bank in requiring
Debtor’s compliance herewith shall constitute a waiver of such right. The rights
granted to Bank hereunder are cumulative, and in addition to any other rights
Bank may have by agreement or under applicable law. This Agreement shall
supersede and replace in their entirety any prior advance formula agreements in
effect between Bank and Debtor.

 

11. DEMAND BASIS FORMULA LOANS. Notwithstanding anything to the contrary set
forth in this Agreement, in the event that the Formula Loans are at any time on
a demand basis, Debtor hereby acknowledges and agrees that the formula set forth
in paragraph 2 hereof is merely for advisory and guidance purposes and Bank
shall not be obligated to make any loans or advances under the Formula Loans,
and, notwithstanding the terms of paragraph 3 above, Bank may at any time, at
its option, demand payment of any or all of the Formula Loans, whereupon the
same shall become due and payable.

 

4



--------------------------------------------------------------------------------

12. DILUTION OF ACCOUNTS. In the event that Bank, at any time in its sole
discretion, determines that the dollar amount of Eligible Accounts collectable
by Debtor is reduced or diluted as a result of discounts or rebates granted by
Debtor to the respective Account Debtor(s), returned or rejected Inventory or
services, or such other reasons or factors as Bank deems in a commercially
reasonable manner, applicable, Bank may, in its sole discretion, upon five
(5) business days’ prior written notice to Debtor, reduce or otherwise modify
the percentage of Eligible Accounts included within the Advance Formula under
paragraph 2(a) above and/or reduce the dollar amount of Debtor’s Eligible
Accounts by an amount determined by Bank in its sole discretion.

 

13. ADDITIONAL DEFINITIONS. Capitalized terms not defined herein shall have the
meanings as set forth in Letter Agreement, the Security Agreement and/or Note,
as applicable.

 

14. GOVERNING LAW. This Agreement shall be construed in accordance with and
governed by the laws of the Province of Ontario and of Canada applicable therein
and the parties attorn to the non-exclusive jurisdiction of the courts of the
Province of Ontario.

 

15. JURY WAIVER. DEBTOR AND BANK ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY MAY
BE WAIVED. EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO
CONSULT) WITH COUNSEL OF THEIR CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR
MUTUAL BENEFIT WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION
REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS
AGREEMENT OR THE INDEBTEDNESS.

 

16. COUNTERPARTS. This Agreement may be signed in as many counterparts as may be
necessary and delivered by facsimile, each of which shall be deemed to be an
original and such counterparts together shall constitute one and the same
document.

 

17. RESTATEMENT. This Agreement amends, restates and replaces that certain
Advance Formula Agreement dated January 26, 2009, as amended from time to time.

 

18. SPECIAL PROVISIONS. Any and all Accounts, Inventory and work-in-process
Inventory related to the Specialized Equipment Export Facility, shall not be
included in the calculation of the Advance Formula.

[End of Document – Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

    DEBTOR: Debtor’s Chief Executive Office Address:            

9725 Industrial Drive.

Bridgeview, Illinois

60455

    MANITEX LIFTKING, ULC     By:   /s/ David H. Gransee       SIGNATURE OF    
Its:   VP & CFO       TITLE

 

Accepted and Approved:

 

COMERICA BANK

By:   /s/ Omer Ahmed   SIGNATURE OF OMER AHMED Its: Portfolio Manager

 

6